[Cite as In re Guardianship of Montgomery, 2021-Ohio-1546.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                     ERIE COUNTY


In re Guardianship of Edward Montgomery                  Court of Appeals No. E-20-016

[Eric R. McLoughlin—Appellant]                           Trial Court No. 18-2-048



                                                         DECISION AND JUDGMENT

                                                         Decided: April 30, 2021

                                               *****

        Eric R. McLoughlin, pro se.

                                               *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Eric McLoughlin, appeals the June 29, 2020 judgment of the Erie

County Court of Common Pleas, Probate Division, denying his motion for payment of

attorney fees for his representation of Kevin Montgomery, guardian of the person of

Edward Montgomery. Because we find that the court abused its discretion, we reverse.
       {¶ 2} The facts relevant to our determination of this matter are as follows. On

September 19, 2018, attorney Linda Van Tine filed an application and was named

guardian of the estate of incompetent ward Edward Montgomery.1 The ward was also

represented by counsel.

       {¶ 3} Following a psychological evaluation of the ward, it was determined that a

guardianship of the person was necessary. On September 9, 2019, the ward’s son, Kevin

Montgomery, filed an application to be named as guardian of his person; the letters of

guardianship were filed on October 2, 2019.

       {¶ 4} According to appellant, and through the affidavit of Kevin filed with the

probate court for purposes of appeal, the court, as a condition of appointing Kevin as

guardian, required he pass a background check, hire counsel to represent him, and file an

application for appointment. Kevin claimed that he and appellant telephoned the clerk

who stated that because the judge was requiring him to hire an attorney, the fees would

be paid from the guardianship estate.

       {¶ 5} Thereafter, on November 14, 2019, appellant filed, and the court signed, a

judgment entry drafted by appellant giving guardian Kevin the authority to “retain

counsel and to enter into a fee agreement” with appellant. The entry stated:

              The Applicant is authorized to retain attorney Eric R. McLoughlin

       * * * to represent him in this matter and to execute the proposed fee


1
 Van Tine was also appointed guardian of the estate of Barbara Montgomery, Edward’s
wife.



2.
      agreement and to bind the guardianship estate to the same. Notwithstanding

      the foregoing, no fees shall be paid to the Applicant’s counsel from the

      guardianship estate without prior approval of the court.

      {¶ 6} The fee agreement between appellant and Kevin was executed on

December 5, 2019, and provided, in relevant part:

              In addition to our fees, you agree to pay, or reimburse us for, costs

      and expenses incurred by us in the course of performing services, including

      but not limited to, messenger and delivery charges, court costs, and filing

      fees.

              We anticipate that our costs and fees for this matter will be paid

      from your dad’s guardianship estate with the prior approval of the court and

      we agree to file applications for attorney fees and costs to seek such

      approval prior to requesting that you pay any fees or costs with your own

      assets. However, notwithstanding the foregoing, by signing this agreement,

      you are agreeing to be personally responsible for our fees and costs if court

      approval for payment from your dad’s assets cannot be obtained.

              * * *. If the court denies our fees based on its determination that the

      services we provide are not sufficiently related to your dad’s guardianship

      for payment from his assets to be in his best interest, then we will submit

      the invoice for such services to you for payment from your assets and

      payment will be due within 30 days of your receipt of the invoice. We




3.
       agree that we will not seek payment from you from your personal assets if

       the court were to deny the requested fees on the ground that the charges are

       not reasonable under the circumstances.

       {¶ 7} On January 22, 2020, the guardian of the estate filed a motion to withdraw

citing harassment by family members. Thereafter, on February 3, 2020, Kevin filed an

application to be appointed guardian of the estate.

       {¶ 8} On February 26, 2020, the judge presiding over the case recused herself

citing a potential conflict of interest; on March 12, 2020, the Supreme Court of Ohio

assigned the case to retired Judge Robert Pollex.

       {¶ 9} On May 6, 2020, the guardian of the estate’s motion to withdraw was

denied. On May 19, 2020, notice was filed that Kevin had retained new counsel.

       {¶ 10} Thereafter, on June 4, 2020, appellant filed an application for attorney fees

and costs. He stated that the $15,203.50 plus the $150 filing fee were “necessary and

beneficial to the guardianship.” Appellant attached itemized statements of fees incurred

from October 22, 2019 to January 17, 2020, and January 17 through May 9, 2020, when

his representation of Kevin ended.

       {¶ 11} The guardian of the estate opposed the motion arguing that the estate had

insufficient funds to pay the attorney fees. The guardian noted that there had been four

attorneys billing for fees incurred in the case. She stated that “[t]his attorney has not

charged these cases for all the services rendered over these past years and has not been

paid except after care needs and maintenance expenses are paid for the Wards and their




4.
income producing property.” The guardian alternatively requested guidance from the

court on how to pay the attorneys involved.

       {¶ 12} On June 29, 2020, the court denied appellant’s motion. The court first

stated: “The court had not appointed Mr. McLoughlin nor authorized his representation

of the Guardianship. Mr. Kevin Montgomery may retain his own attorney at his own

expense but needs authority of Court for payment from Guardianship funds.” The court

then concluded appellant’s representation of Kevin was neither beneficial to the

guardianship nor a necessity. The court further found that the assets of the guardianship

were insufficient to pay the over $15,000 requested.

       {¶ 13} This appeal followed with appellant raising the following six assignments

of error for our consideration:

              Assignment of Error No.1: The probate court abused its discretion

       by denying my Application for Fees without holding a hearing to allow me

       to present evidence regarding the reasonableness of my fees and the reasons

       my services were beneficial to the guardianship.

              Assignment of Error No. 2: The probate court abused its discretion

       by denying my Application for Fees based in its erroneous finding that it

       had not authorized my representation of Kevin in the guardianship.

              Assignment of Error No. 3: The probate court abused its discretion

       by applying the three-part test that i[t] used to determine the allowance of

       attorney fees for attorneys who represent wards in guardianship termination




5.
       proceedings without the or the court’s authorization to do so to deny my

       Application for Fees instead of applying the test in Prof. Cond. Rule1.5 to

       determine the reasonableness of my attorney fees.

              Assignment of Error No 4: The probate court abused its discretion

       by finding that none of my services were necessary or beneficial to the

       guardianship.

              Assignment of Error No. 5: The probate court abused its discretion

       by finding that the $150 of costs I advanced for the filing fee for Kevin’s

       application to be appointed as the guardian of Ed’s estate were not

       necessary or beneficial to the guardianship.

              Assignment of Error No. 6: The probate court abused its discretion

       by finding that the assets of the guardianship estate are insufficient to pay

       my attorney fees and costs because there are sufficient assets in the

       guardianship estate to pay my fees and costs, and even if there weren’t,

       R.C. 2111.24 and 2117.25 set forth the procedure a guardian must follow

       when the guardianship estate is insolvent.

       {¶ 14} Appellant initially asserts his standing to pursue this appeal. We note that

Loc.R. 40(G) of the Court of Common Pleas of Erie County, Probate Division provides:

“An application shall be filed for the allowance of counsel fees for services rendered to a

guardian, trustee, or other fiduciary. The application may be filed by the fiduciary or

attorney.”




6.
              It is a fundamental rule that an appeal may generally be instituted

       only by “parties who are able to demonstrate a present interest in the

       subject matter of the litigation which has been prejudiced by the judgment

       of the lower court.” Willoughby Hills v. C.C. Bar’s Sahara, Inc. (1992), 64

       Ohio St.3d 24, 26, 591 N.E.2d 1203. Because guardianship proceedings

       are not adversarial, but are in rem proceedings involving only the probate

       court and the ward, the requirements for standing to appeal are more

       elaborate. See In re Guardianship of Love (1969), 19 Ohio St.2d 111, 48

       O.O.2d 107, 249 N.E.2d 794. To have standing in an appeal from a

       guardianship order, parties must either have an interest adverse to the

       ward’s or have otherwise been aggrieved in some manner by the order. Id.

       at 115-116, 48 O.O.2d 107, 249 N.E.2d 794 (finding no standing for a

       guardian to appeal a determination that her ward had been restored to

       competency).

In re Guardianship of Santrucek, 120 Ohio St.3d 67, 2008-Ohio-4915, 896 N.E.2d 683,

¶ 5. Because appellant has an interest adverse to the ward, was aggrieved by the court’s

denial of his application, and no longer represents the guardian we find that he has

standing to appeal.

       {¶ 15} Further, as to the assignments of error raised below, we review the probate

court’s decision regarding attorney fees for an abuse of discretion. In re Guardianship of

Kufchak, 126 Ohio App.3d 428, 430, 710 N.E.2d 748 (9th Dist.1998), citing In re




7.
Guardianship of Rider, 68 Ohio App.3d 709, 712, 589 N.E.2d 465 (6th Dist.1990).

Accordingly, we will not reverse the trial court’s judgment unless we find it arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

       {¶ 16} Appellant’s first assignment of error contends that the court erroneously

denied his fee application without first conducting a hearing. In support, appellant relies

on Supp.R. 71 and analogous Loc.R. 40 which provide that attorney fees be awarded only

after a proper hearing (unless modified by a local rule.) Loc.R. 34 further provides:

              (B) Fees in excess of $200 shall be applied for by filing an

       Application for Counsel Fees with the Court, which shall set forth: (1) an

       itemized statement of services performed (and benefit derived if necessary);

       (2) dates of services, (3) time spent and (4) hourly rate charged therefor.

              A hearing on the application may be waived or scheduled, depending

       on the complexity of the issue involved and the fee requested.

       {¶ 17} Appellant acknowledges that the rule provides that a hearing may be

waived but claims that the guardianship was a complex proceeding necessitating a

hearing. Appellant further contends that guardian and attorney for the estate’s

applications for fees were “rubber stamped” without any opportunity for objections.

       {¶ 18} Reviewing the fees claimed by appellant and itemized in the billing

statement attached to his application and the record in this case, including the late trial

judge reassignment, we agree that the complexity of the guardianship of the person of




8.
Edward Montgomery required a hearing on the fee application. This is further

demonstrated in the November 14, 2019 judgment entry of the prior trial judge

“authorizing” Kevin to hire an attorney and “to bind the guardianship estate to the same.”

Accordingly, the trial court abused its discretion in denying the application without first

conducting a hearing on the reasonableness of the fees requested and whether the services

benefitted the guardianship. Appellant’s first assignment of error is well-taken.

       {¶ 19} Based on our disposition of appellant’s first assignment of error, we find

that the remaining assignments of error are moot and not well-taken.

       {¶ 20} On consideration whereof, we reverse the June 29, 2020 judgment of the

Erie County Court of Common Pleas, Probate Division, and remand the matter for a

hearing on appellant’s attorney fee application. Pursuant to App.R. 24, the costs of this

appeal are assessed to appellee, the estate of Edward Montgomery.


                                                                         Judgment reversed
                                                                            and remanded.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




9.
                                                              In re Guardianship
                                                              of Montgomery
                                                              C.A. No. E-20-016




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




10.